Exhibit February 20, 2009 1st Source Corporation 100 North Michigan Street South Bend, IN46601 Re: 1st Source Corporation Registration Statement on Form S-3 Gentlemen: We have acted as counsel to 1st Source Corporation (the “Company”) in connection with the registration statement on Form S-3 (the “Registration Statement”) to be filed by the Company with the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended (“Securities Act”), relating to the offer and sale of: (i) 111,000 shares of Fixed Rate Cumulative Perpetual Preferred Stock,
